Title: From Thomas Jefferson to Jacob Crowninshield, 26 January 1805
From: Jefferson, Thomas
To: Crowninshield, Jacob


                  
                     Jan. 26. 05
                  
                  Th: Jefferson presents his compliments to mr Crowninshield and returns him the letter he was so kind as to send him. he percieves it comes from a mind sensible to the feelings of domestic life, but capable of resolving on what is proper. he asks the favor of an interview with mr Crownenshield.
               